Case: 09-30727     Document: 00511216604          Page: 1    Date Filed: 08/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           August 26, 2010

                                     No. 09-30727                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



KELVIN WELLS,

                                                   Plaintiff - Appellant
v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                                 No. 3:07-CV-889


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Kelvin Wells appeals the judgment of the district court, which found no
reversible error by the Social Security Administration (SSA) in denying him
disability benefits. For the reasons set out below, we affirm the judgment of the
district court.
        The district court assigned the case to a magistrate judge. The magistrate
judge recommended finding in favor of the SSA. Specifically, he held that: (1)


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30727    Document: 00511216604      Page: 2    Date Filed: 08/26/2010

                                  No. 09-30727

sufficient evidence supported the SSA’s determination that Wells could work; (2)
that the SSA did not ignore evidence of Wells’s medications and their side effects
or any other medical conditions; (3) the SSA complied with the terms of remand
in the previous appeal; (4) Wells failed to show that the SSA violated his right
to due process or equal protection; and (5) no new evidence Wells offered justified
a remand under 42 U.S.C. § 405(g), as it was all immaterial. Wells objected to
the magistrate judge’s report and recommendations, offering essentially
conclusory arguments of error. The district court adopted the magistrate judge’s
report and recommendations over Wells’s objection and entered judgment. Wells
then moved for reconsideration of the judgment, focusing in particular on the
SSA’s omission of several pages from the administrative record, which he
charged to be in bad faith. The district court denied the motion.
      In his brief before us Wells asks us to reverse the denial of his benefits and
also to order an immediate payment of benefits and sanctions. In his request for
sanctions, his brief focuses on his allegation of bad-faith tactics by the SSA, but
he does not develop his arguments with any specificity. This failure would
ordinarily result in waiver of his arguments, but because he proceeds pro se, we
will consider his appeal of the district court’s determination rejecting bad faith
and we will review the SSA’s denial of benefits.
      We begin with his allegations of bad faith. The district court determined
in denying the motion for reconsideration that there was no bad faith, a factual
finding that we can reverse only if we find clear error. As we have noted, Wells
argued in his motion for reconsideration that several pages were intentionally
omitted from the administrative record, which we take to be the essence of his
bad faith argument on appeal. After reviewing the record, we conclude that the
district court did not clearly err by determining that the SSA’s omission was
accidental.



                                         2
   Case: 09-30727   Document: 00511216604      Page: 3    Date Filed: 08/26/2010

                                 No. 09-30727

      Turning to the SSA’s denial of benefits, our review is limited to
determining whether substantial evidence supports the conclusion of the
administrative law judge (ALJ) and whether the ALJ applied the law correctly.
Myers v. Apfel, 238 F.3d 617, 619 (5th Cir. 2001). As required by a previous
remand, the SSA took additional evidence regarding Wells’s mental condition.
The ALJ describes the evidence considered, including the results of mental
health examinations by three different mental health professionals and evidence
regarding Wells’s back problems. The ALJ first analyzed Wells’s claims of
physical impairments, which the ALJ found limit him to performing light work,
as defined in 20 C.F.R. § 416.967(b). Next, the ALJ considered the mental
health evidence and Wells’s testimony, concluding that this evidence primarily
established that Wells was prone to angry outbursts and that he would not
function well in a multiracial environment. Thus, the ALJ narrowed the field
of work for which Wells was suited to light work that required minimal
interaction with others. The ALJ then considered the testimony of a vocational
expert, who testified that Wells could work as a “housekeeper/cleaner or an
assembler.” The ALJ specifically noted that there were approximately 2 million
jobs available in those categories, and that those areas were not necessarily the
only fields in which Wells might find employment. On this basis, the ALJ
concluded that Wells could perform jobs that exist in significant numbers in the
national economy and denied Wells’s claim for benefits on that basis. We agree
with the district court that sufficient evidence supported this determination.
      The judgment of the district court is, therefore,
                                                                     AFFIRMED.




                                       3